DETAILED ACTION
This Office Action is with regard to the most recent papers filed 11/8/2021.

Response to Arguments
Applicant's arguments filed 11/8/2021 have been fully considered but they are not persuasive. 
Applicant appears to solely argue that Razin fails to teach or suggest “adapting the results of the query to a change in the network.”  However, Applicant recognizes that Razin teaches “allowing an administrator to deliver a converged view of an infrastructure even when attributes of the infrastructure change over time…,” which would appear to provide that the results (which would be presented in the view) is adapted as the attributes change over time.  Thus, it is unclear how the broad recitation of adapting results of the query to a change in the network is not disclosed by the very recitation that Applicant recognizes is in Razin.  Accordingly, the rejection of the instant claims has been maintained, for the reasons provided below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  With regard to claims 1, 15, and 20, each of the instant claims presents “adapt the results of the query to a change in the network.”  This would provide that the same query (which is not claimed as a dynamically updated query, but instead would be just a query) is somehow adapted to provide different results.  Meanwhile, the instant specification provides that the specifications are adapted to changes (Specification: Paragraph [0049]), where this different query would produce different results.  Nowhere in the instant specification is it provide that a same query (which is not adapted in the claim) would somehow have results that are adapted to a change in the network (as a note, the previous claim set the implementing of the dynamically updating query and the processing of the dynamically updated results included automatically and dynamically adapting to a detected change, which would provide that the query is changed, which would produce the different results).  Claims 2-14 and 16-19, which depend from one of claims 1 and 15, do not remedy the issue and are rejected for the same.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1, 15, and 20, each of the instant claims presents “the results of the query that are updated due to the change in the network.”  This language is apparently intended to refer to “adapt the results of the query to a change in the network…”  However, the previous recitation does not provide that the adapting is due to a change in the network, but instead are merely “to a change,” and the term “adapt” is used.  For purposes of prosecution, the language is treated as being “the results of the query that are adapted to the change in the network.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 13-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2016/0188767 (Razin).
With regard to claim 1, as best understood, Razin discloses a method of network analysis performed by one or more processors, the method comprising:
receiving a first declarative specification that specifies a query for a collector element, wherein the query identifies criteria for matching a portion of a network (Razin: Paragraphs [0032]-[0034].  Each object includes an object specification criteria, which provides information on nodes that are to be monitored (query).  In Razin, the objects can include object identifier criterion, that can identify virtual machines, server devices, network ports, etc., all of which serves to identify criteria that match a portion of the computer network.);
receiving a second declarative specification that specifies a processing element configured to process results of the query (Razin: Paragraphs [0032]-[0035].  Lacking details of the collector element and the processing element, it would appear that the first and second declarative specifications may be the same specification, the processing element and the collector element may be the same or parts of the same program, etc.  In Razin, various criterion can be received, where the objects can be provided to an analytics platform to process the objects in various ways.);
executing the collector element based on the first declarative specification and executing the processing element based on the second declarative specification wherein executing the collector element and the processing element comprises adapting the results of the query to a change in the network (Razin: Paragraphs [0032] to [0035].  The objects are received over time, where Razin presents that the attributes of the infrastructure change over time (Razin: Paragraph [0027]), thus any current results would be responsive to any changes that occurred prior to the results.  It is noted that the system does not need to be aware of the change (the term “detected” was removed), nor is there any detail of how the results would be adapted (where merely providing hits for the current condition of the network, including any changes, would constitute “adapting” to the change, and would be the reason to perform searches/monitoring over time.).); and
providing an indication of a detected anomaly based at least in part on the results of the query that are updated due to the changes in the network (Razin: Paragraph [0078].  Degradation of performance can be detected based on the model, which would be based on any results received based on the current conditions of the network.).

With regard to claim 2, Razin discloses that the query is for a graph representation of networking components of the network (Razin: Paragraph [0078]).

With regard to claim 3, Razin discloses that the graph representation includes a computing infrastructure node and a computing infrastructure edge (Razin: Paragraphs [0066]-[0068]); wherein the computing infrastructure node comprising one or more an identifier, a type, a label, a tag, and a property; and wherein the computing infrastructure edge comprises one or more of an identifier, a type, a label, a tag, a source node, a target node, and a property (Razin: Paragraph [0036]).

With regard to claim 4, Razin discloses that telemetry data of the networking components of the computer network is stored in the graph representation (Razin: Paragraphs [0037] and [0058]).

With regard to claim 5, Razin discloses that the query identifies a pattern of an interrelated set of computing infrastructure nodes and infrastructure edges of the network (Razin: Paragraphs [0044] and [0078]).

With regard to claim 6, Razin discloses that the detected anomaly indicates an anomaly in a performance of the network (Razin: Paragraph [0078]).

With regard to claim 7, Razin discloses method is at least in part performed as a part of a directed acyclic graph of stages in performing the network analysis (Razin: Paragraphs [0066]-[0068].  Lacking detail of the directed acyclic graph being stored or otherwise specified anywhere in the system, it appears such a graph would refer to a series of steps to perform the network analysis.  It is recommended that the instant claim be amended to clearly reflect the functionality of the directed acyclic graph, including where the graph is stored or specified and/or how the graph, itself, is actually utilized for the analysis.).

With regard to claim 8, Razin discloses that executing the processing element comprises aggregating a result of the results of the query with a previous result of a previous processing (Razin: Paragraph [0067]).

With regard to claim 9, Razin discloses that the detected anomaly is based at least in part on the aggregated result (Razin: Paragraph [0085]).

With regard to claim 11, Razin discloses that the indication of the detected anomaly is provided via a graphical user interface (Razin: Paragraph [0043].  The reports can be provided via a GUI.).

With regard to claim 12, Razin discloses that the indication of the detected anomaly is provided via a streaming message (Razin: Paragraph [0049].  The report is provided in response to certain events, where such would be within the scope of the broadly claimed “streaming message.”).

With regard to claim 13, Razin discloses automatically performing a responsive action based on the indication of the detected anomaly (Razin: Paragraphs [0049] and [0058].  It is noted that a “responsive action” does not provide for what type of action is performed, where reporting would be in response to the detected anomaly, and would thus be a responsive action.  Further, other corrective actions may be performed.).

With regard to claim 14, Razin discloses that providing the indication of the detected anomaly includes providing an analysis report of telemetry data gathered from one or more network components of the network (Razin: Paragraphs [0048]-[0049]).

With regard to claims 15-20, the instant claims include details provided in claims 1-9 and 11-14, and are rejected for similar reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Razin in view of US 20170250881 (Kellecker).
With regard to claim 10, Razin fails to disclose, but Kellecker teaches that the first declarative specification and the second declarative specification are included in an HTTP POST request (Kellecker: Paragraphs [0006], [0035], and [0067]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize an HTTP post for providing the specification(s) in an HTTP POST request to utilize the well-known HTTP standard, thus providing a prevalent and well-known interface for efficiently posting such information.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444